DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 has been amended to recite that “wherein the probiotic composition containing freeze dried food product has a log10 pathogen reduction of at least about 1.2 CFU/g as compared to the probiotic composition containing food product.” However there is no support in the specification for this 10 reduction of probiotic organisms, not pathogens. Further it is noted that there is only support for log10 reduction of probiotic organisms of numbers listed in the tables, and “at least about 1.2 CFU/g” is broader than what is disclosed in the tables. It is noted that paragraph [0108] discloses percentage reductions of pathogens. However these percentages appear to be specific to the examples of chicken with salmonella.  
Claim 9 recites the same new limitations as claim 1 and is rejected for the same reasons as claim 1.
Claims 2-8 and 10-13 are rejected based by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chye WO 2015/186998.
Regarding claim 1, Chye discloses a method of freeze-drying a food product, comprising the steps of: a. applying a probiotic composition to the food product creating a probiotic composition-containing food product; and b. subjecting the probiotic composition-containing food product to at least one freeze-drying procedure creating a probiotic composition-containing freeze-dried food product (In a first aspect the problem posed is solved by a method for the production of a probiotic dried food product, comprising a. providing a food product, b. coating the food product with a probiotic organism composition, and c. subsequently drying the food product to obtain the probiotic dried food product) (Pg. 6, second paragraph from the bottom) (step c. comprises a drying process selected from the group consisting of…freeze drying) (Pg. 8, lines 7-9).
Claim 1 differs from Chye in the recitation that the probiotic composition containing freeze dried food product has a log10 pathogen reduction of at least about 1.2 CFU/g as compared to the probiotic composition containing food product. 
However since the prior art teaches performing the method as claimed, the probiotic composition containing freeze dried food product is seen to have a log10 pathogen reduction of at least about 1.2 CFU/g as compared to the probiotic composition containing food product (MPEP 2112.01). 
Regarding claims 2, 3, and 4, Chye discloses that the probiotic composition can comprise Lactobacillus plantarum (Pg. 7, lines 4-7) which is claimed as both a biosurfactant-producing microorganism and antiadhesion- producing microorganism and 
Regarding claim 8, Chye discloses that the food product comprises a vegetable or fruit (Pg. 7, lines 1-3).
Regarding claim 9, Chye discloses a method of treating a food product to inhibit the growth of a pathogen thereon (Pg. 15, lines 1-4), the method comprising the step of: a. applying a probiotic composition to the food product surface, and b. freeze-drying the food product having the applied probiotic composition, wherein the probiotic composition inhibits the growth of at least one pathogen on the food product surface (In a first aspect the problem posed is solved by a method for the production of a probiotic dried food product, comprising a. providing a food product, b. coating the food product with a probiotic organism composition, and c. subsequently drying the food product to obtain the probiotic dried food product) (Pg. 6, second paragraph from the bottom) (step c. comprises a drying process selected from the group consisting of…freeze drying) (Pg. 8, lines 7-9, Pg. 15).
Claim 9 differs from Chye in the recitation that the probiotic composition containing freeze dried food product has a log10 pathogen reduction of at least about 1.2 CFU/g as compared to the probiotic composition containing food product. 
However since the prior art teaches performing the method as claimed, the probiotic composition containing freeze dried food product is seen to have a log10 
Regarding claim 10, Chye discloses that the probiotic comprises at least one of Lactobacillus plantarum, L. paracasei, L. brevis, L. delbrueckii (Pg. 7, lines 4-7).
Regarding claim 11, Chye discloses that the at least one pathogen is Salmonella (the selected probiotic strains produce good antimicrobial substances that are inhibitory to the foodborne pathogens) (the tested pathogens include Salmonella typhimurium and Salmonella enteritis) (Pg.15).
Claims 2-4, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chye WO 2015/186998 in view of Reilly US 2017/0020137.
Regarding claims, 2-4, as discussed above Chye teaches that the probiotic composition can comprise Lactobacillus plantarum (Pg. 7, lines 4-7) which is claimed as both a biosurfactant-producing microorganism and antiadhesion- producing microorganism and therefore is seen to teach that the probiotic composition comprises at least one at least one biosurfactant-producing microorganism and at least one antiadhesion-producing microorganism. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01).
In the event that claims 2-4 could be construed as differing from Chye in the recitation that the probiotic composition comprises at least one biosurfactant producing microorganism and at least one antiadhesion producing microorganism, where the at least one biosurfactant producing microorganism is selected form the group recited in 
Reilly discloses a probiotic composition for use on a food product ([0001]) and discloses that the probiotic composition comprises at least one biosurfactant producing microorganism and at least one antiadhesion producing microorganism ([0008]). Reilly discloses that the at least one biosurfactant producing microorganism includes Lactobacillus acidophilus and at least one antiadhesion producing microorganism includes Lactobacillus casei ([0018], [0019], [0035], [0041], [0080]). It would have been obvious to one of ordinary skill in the art to modify Chye such the probiotic composition comprises at least one biosurfactant producing microorganism and at least one antiadhesion producing microorganism, where the at least one biosurfactant producing microorganism includes Lactobacillus acidophilus and the at least one antiadhesion producing microorganism includes Lactobacillus casei as taught by Reilly, since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Regarding claims 6 and 13, claims 6 and 13 differ from Chye in the recitation that the probiotic composition is certified generally recognized as safe (GRAS).
Reilly discloses a probiotic composition for use on a food product ([0001]) and discloses that the probiotic composition is certified generally recognized as safe (GRAS) ([0083]). It would have been obvious to one of ordinary skill in the art to modify the probiotic composition to be a probiotic composition which is certified generally recognized as safe (GRAS) as taught by Reilly in order to ensure that the food product is safe for consumption. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chye WO 2015/186998 in view of Lin US 2019/0282498.
Regarding claim 7, Chye discloses that the invention can be applied to food products (Pg. 6, second paragraph from the bottom), however Chye does not specifically recite that the food product comprises a meat product. 
Lin discloses a method of freeze-drying a food product, comprising the steps of: a. applying a probiotic composition to the food product creating a probiotic composition-containing food product; and b. subjecting the probiotic composition-containing food product to at least one freeze-drying procedure creating a probiotic composition-containing freeze-dried food product (Fig. 2, [0010], [0023], [0024]). Lin discloses that the food product comprises a meat product ([0006], [0014]). It would have been obvious to modify the food product of Chye to specifically comprise a meat product as taught by Lin since Lin shows that meat is a suitable food product to be used to form a freeze dried probiotic food product and since applying a known technique to a known product ready for improvement to yield predictable results supports a conclusion of obviousness (MPEP 2143.I.D).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chye WO 2015/186998 in view of Van Drunen WO 2008/112296.
Regarding claims 5 and 12, claims 5 and 12 differs from Chye in the recitation that the probiotic composition is specifically present in an amount from about 102 to about 1011 colony forming units per gram of the food product. 
Van Drunen discloses applying a probiotic composition to a freeze dried product and discloses providing probiotic organisms at a concentration sufficient to achieve a 4 cfu/ gram and more typically at least 106 cfu/gram of the fruit or vegetable ([0009], [0010]). It would have been obvious to modify Chye such that the probiotic composition is specifically present in an amount from at least 104 cfu/ gram and more typically at least 106 cfu/gram of the food product as taught by Van Drunen since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references disclose the claimed method that provides a log10 reduction of pathogens after freeze-drying of at least about 1.2 CFU/g as required by the pending claims, however while Chye does not specifically recite that the probiotic composition containing freeze dried food product has a log10 pathogen reduction of at least about 1.2 CFU/g as compared to the probiotic composition containing food product, since the prior art teaches performing the method as claimed, the probiotic composition containing freeze dried food product is seen to have a log10 pathogen reduction of at least about 1.2 CFU/g as compared to the probiotic composition containing food product (MPEP 2112.01). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792